PER CURIAM.
We affirm the trial court’s determination that appellant was guilty of resisting arrest without violence. Appellant’s acquittal of the loitering and prowling charge is not equivalent to a finding that his arrest on that charge was unlawful, or without probable cause, as would justify the resisting of such arrest without violence.
We remand for the trial court to correct the judgment and sentence which incorrectly shows appellant was also found guilty of Count II, loitering and prowling.
GLICKSTEIN, POLEN and KLEIN, JJ., concur.